THE LINCOLN NATIONAL LIFE INSURANCE COMPANY LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life Variable Annuity Account N Lincoln New York Account N for Variable Annuities Lincoln Investor Advantage® Fee-Based Variable Annuity Supplement dated July 10, 2015 to the May 1, 2015 Prospectus This supplement outlines a change to the investment options offered under the Lincoln Investor Advantage® Fee-Basedvariable annuity contract. It is for informational purposes only and requires no action on your part. Beginning July 20, 2015, the Goldman Sachs VIT Multi-Strategy Alternatives Portfolio will no longer be available for election by new purchasers of the Lincoln Investor Advantage® Fee-Basedvariable annuity contract. Existing contractowners are not impacted by this change. Please keep this supplement for future reference.
